Citation Nr: 1017498	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-09 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip 
condition.

2.  Entitlement to service connection for residuals of a 
right arm injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervico-dorsal sprain.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hallux valgus.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	Susan Saidel, Attorney at Law

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to 
September 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

In September 2009, the Board granted the motion of the 
Veteran's attorney for a hearing before the Board in 
Washington, D.C.  In a December 2009 written statement, the 
Veteran's attorney indicated that the Veteran was currently 
incarcerated and would be released in June 2010.  She 
requested that the Veteran's hearing be held after his 
release.  In a February 2010 letter, the Board scheduled the 
Veteran for his requested hearing, to be conducted in July 
2010.

In an April 2010 letter, the Veteran's attorney requested 
that the Veteran's hearing be held, instead, via 
videoconference from the Lebanon VA Medical Center (MC).  She 
indicated that, after his release from prison in June 2010, 
the Veteran would be residing in a VA halfway house located 
in Lebanon, Pennsylvania.  She was not certain whether he 
would be permitted to travel outside the state of 
Pennsylvania.  Furthermore, the Veteran had no means of 
transportation or funds to pay for transportation to 
Washington, D.C.

The Board notes that videoconference hearings are not 
conducted from the Lebanon VAMC.  However, such hearings may 
be conducted from the Philadelphia RO, the Pittsburgh RO, and 
the Wilkes-Barre VAMC, all of which are located in 
Pennsylvania.  On remand, the RO should schedule the Veteran 
for a videoconference hearing, dated after June 2010, from 
whichever location in Pennsylvania he and his attorney 
prefer.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his attorney 
and solicit a response to the preferred 
location for his videoconference hearing, 
to include the Pittsburgh RO, the 
Philadelphia RO, and the Wilkes-Barre 
VAMC.

2.  Schedule the Veteran for a 
videoconference hearing before the Board, 
dated after June 2010, at the location he 
desires.  If necessary, the RO should 
transfer the Veteran's claims file in 
order to provide him with his requested 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


